DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 4, 2021.
Claims 1-9 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
“a generation unit” and “a display processing unit” from indep. claims 1 and 9; 
“an acceptance unit” and “an orientation decision unit” of claims 2, 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These claim limitations are covered by the structures provided from the original disclosure respectively as following: 
“a generation unit” (in fig. 1, generation unit 214 within the processor 21, also see para. 24 of application publication) and “a display processing unit” (in fig. 1, display processing unit 212 within the processor 21, also see para. 37 and 39 of application publication) from indep. claims 1 and 9; 
“an acceptance unit” (in fig. 1, acceptance unit 213 within the processor 21, also see para. 24 of application publication) and “an orientation decision unit” of claims 2, 4 and 6 (in fig. 7, acceptance unit 215 within the processor 21, also see para. 59 and 61 of application publication) (in fig. 1, acceptance unit 213 within the processor 21, also see para. 24 of application publication). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (U.S. Pub. No. 2018/0015749 A1, hereinafter as “Inoue”).
With regard to claim 1, the claim is drawn to an information processing device (see Inoue, i.e. in Fig. 4, disclose the operation terminal 300) comprising: 
a generation unit generating a sample image showing each of a first surface and a second surface that are next to each other of a label attachment target object having a plurality of surfaces (see Inoue, i.e. in Fig. 4, disclose the operation terminal 300 comprises a HDD 306, which further comprises the application program 320, and correspondingly in fig. 21 and in para. 173, discloses that “[0173] FIG. 21 illustrates an example of a display screen 303A on the display unit 303 of the operation terminal 300 during the editing performed by the application program 320. In the example of FIG. 21, the display screen 303A is provided with an "internal printing edit" button 303a1 for selecting an internal printing edit mode that edits the internal printing and a "mark edit" button 303a2 for selecting a mark edit mode that edits the mark. In the illustrated example, a user appropriately operates the operation unit 302 of the operation terminal 300 to move a cursor C on the display screen 303A and clicks the "mark edit" button 303a2, whereby the mark edit mode is selected”; also see the illustrations in fig. 6A-6B, 21 and etc.), 
and a first image and a second image allocated to the first surface and the second surface, respectively, in association with each other (see Inoue, in fig. 6A-6B and in para. 76, discloses that “…In FIGS. 6A and 6B, the label main body part 91 has a first label area 16 and a second label area 17 which are connected to each other in the up-down direction in the drawing. The first and second label areas 16 and 17 have the same rectangular shape elongated in the left-right direction in the drawing. The first label area 16 has a first printing surface 16a on which a printing R1 is formed by the printing apparatus 1. The second label area 17 has a second printing surface 17a on which a printing R2 is formed by the printing apparatus 1. In the illustrated example, a character string "ABC" is printed in a right-aligned state at the center of the first printing surface 16a in the up-down direction as the printing R1, and a character string "XYZ" is printed in a 180-degree (inverted) attitude in the left-right direction with right justification at the center of the second printing surface 17a in the up-down direction as the printing R2”); and 
a display processing unit performing control to display, on a display unit, a print setting screen for a printer printing a label, the print setting screen including the sample image (see Inoue, i.e. in Fig. 4 and in para. 66, disclose that “[0066] As illustrated in FIG. 4, the operation terminal 300 is provided with a control system having a CPU 301. The CPU 301 is connected to an operation unit 302 (first input part, second input part), a display unit 303, a RAM 304, a ROM 305, and an HDD 306”; in addition, i.e. in fig. 21, 24 and etc., and in para. 173-177, disclose that “[0173] FIG. 21 illustrates an example of a display screen 303A on the display unit 303 of the operation terminal 300 during the editing performed by the application program 320. In the example of FIG. 21, the display screen 303A is provided with an "internal printing edit" button 303a1 for selecting an internal printing edit mode that edits the internal printing and a "mark edit" button 303a2 for selecting a mark edit mode that edits the mark. In the illustrated example, a user appropriately operates the operation unit 302 of the operation terminal 300 to 
With regard to claim 4, the claim is drawn to the information processing device according to claim 1, further comprising: an acceptance unit accepting a designation of an orientation of the image on at least one surface of the first surface and the second surface, wherein the generation unit generates the sample image where the image is allocated in the orientation according to the designation (see Inoue, i.e. in para. 76, discloses that “…The first label area 16 has a first printing surface 16a on which a printing R1 is formed by the printing apparatus 1. The second label area 17 has a second printing surface 17a on which a printing R2 is formed by the printing apparatus 1. In the illustrated example, a character string "ABC" is printed in a right-aligned state at the center of the first printing surface 16a in the up-down direction as the printing R1, and a character string "XYZ" is printed in a 180-degree (inverted) attitude in the left-right direction with right justification at the center of the second printing surface 17a in the up-down direction as the printing R2 [or as “orientation according to the designation”]”; also see Fig. 21, 24 and etc., disclose displaying of the samples images ABC and XYZ).
With regard to claim 6, the claim is drawn to the information processing device according to claim 1, further comprising: an acceptance unit accepting a designation of a margin width between the first surface and the second surface, wherein the generation unit changes at least one of a position and a size of the images allocated to the first surface and the second surface, according to the designation of the margin width (see Inoue, i.e. in fig. 21, and in para. 177, discloses that “…[0177] Although not included in the above operation and display contents, when the mark edit mode is selected, and the "marker" button 303b1 or "text button" 303b2 is 
With regard to claim 7, the claim is drawn to the information processing device according to claim 6, wherein when at least one of the first image and the second image is provided with a blank, the generation unit generates the sample image, assuming that the margin width whose designation is accepted includes the blank (see Inoue, i.e. illustrations in fig. 10A-11C and etc., for illustrations without the sample images [or as “blank”]).
With regard to claim 8, the claim is drawn to an information processing method executed by an information processing device, the method comprising: a generation step of generating a sample image showing each of a first surface and a second surface that are next to each other of a label attachment target object having a plurality of surfaces, and a first image and a second image allocated to the first surface and the second surface, respectively, in association with each other; and a display processing step of performing control to display, on a display unit, a print setting screen for a printer printing a label, the print setting screen including the sample image (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein).
With regard to claim 9, the claim is drawn to a non-transitory computer-readable storage medium storing a program, the program causing a computer to function as: a generation unit generating a sample image showing each of a first surface and a second surface that are next to each other of a label attachment target object having a plurality of surfaces, and a first image and a second image allocated to the first surface and the second surface, respectively, in .

Allowable Subject Matter
With regard to Claims 2-3 and 5, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, the closest prior arts of record, Inoue, do not disclose or suggest, among the other limitations, the additional required limitation of “the information processing device according to claim 1, wherein the label attachment target object is a rectangular parallelepiped, the information processing device further comprises: an acceptance 
With regard to claims 3 and 5, the claims are depending directly or indirectly from the independent Claim 2, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 2-3 and 5 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyajima (U.S. Pat/Pub No. 2021/0229465 A1) disclose an invention relates to an editing device and a method for editing. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675